                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

JARELL DAVIS TERRY                                                    PETITIONER


                            No: 4:20-cv-01440 JM/PSH

DEXTER PAYNE, Director,
Arkansas Department of Correction                                    RESPONDENT



                                      ORDER

      Petitioner Jarell Davis Terry (“Terry”) filed a petition for writ of habeas corpus
on December 10, 2020 (Doc. No. 1). On May 5, 2021, this Court issued its findings

with a recommendation that the petition for writ of habeas corpus be dismissed and
the relief requested be denied. (Doc. No. 12). After obtaining an extension of time
to respond to the Court’s recommendation, Terry filed a motion to amend his petition.

Doc. Nos. 13 & 14. Terry has since filed a motion for voluntary dismissal. Doc. No.
17. These motions are ripe for disposition, and United States District Judge James M.
Moody, Jr. has referred this case back to the undersigned. Doc. No. 18.
                       Motion for Leave to Amend Petition

     This Court’s Recommendation was filed on May 5, and Terry filed his motion

for leave to amend his petition on May 27. Terry seeks to amend and raise the

following claims:

      1.     Actual innocence because he was acting under duress and not planning
             to commit the crimes;

      2.     Due process violations stemming from (a) the amendment of his charges

             from capital to first-degree murder, and (b) violation of his Miranda

                                           1
             rights;

      3.     Juror misconduct when a juror nodded toward the victim’s family;
      4.     Eighth Amendment violations based on improper sentencing as an

             habitual offender, being sentenced to life imprisonment even though he

             was only an accomplice, improper jury instructions, and being absent
             during part of the proceedings;

      5.     A Brady violation based on the failure of the prosecution to provide

             certain documents that were admitted in the sentencing phase of his trial;

             and
      6.     Double jeopardy.

      Claims 1, 2(a), 3, and 4 were raised by Terry in his petition and are the subject
of the Court’s Findings and Recommendation. Thus, his petition to amend to assert

these claims is denied. The Court finds that the petition to amend should be denied
as to the remaining claims for the reasons set forth below.

      Federal Rule of Civil Procedure 15(a) provides that the Court has discretion in
allowing amendment, and leave to amend “shall be freely given when justice so
requires.” Even so, leave to amend may be denied for a number of reasons, including

undue delay and futility of amendment. Moore-El v. Luebbers, 446 F.3d 890, 901-902

(8th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). Delay alone is

not a sufficient reason to deny a motion to amend. But when a proposed amended
complaint raises claims that are procedurally defaulted, the Court should deny the

petition to amend as futile. Id. at 902-03

      The Court agrees with respondent Payne’s position that Terry’s delay in moving


                                             2
to amend weighs in favor of the respondent. Terry gives no reason or explanation for

his failure to assert his new claims in his original petition, or why he did not seek to
amend before the case was ripe for disposition. However, the Court does not deny

Terry’s motion to amend solely due to his delay. The Court is also persuaded that the

new claims Terry seeks to assert are procedurally defaulted, and therefore the
amendment would be futile.

      Terry pursued only one claim, sufficiency of the evidence, to a decision on the

merits in state court. He did not raise his new claims at trial or on direct appeal.
Those claims are therefore procedurally defaulted unless Terry can demonstrate cause

for his failure and prejudice, or actual innocence. See Stephen v. Smith, 963 F.3d 795,

799 (8th Cir. 2019). For cause, Terry claims ineffectiveness of counsel at trial and on
appeal. Ineffective assistance of counsel cannot be used to demonstrate cause in this

instance because Terry did not present such a claim in state court. See Murray v.

Carrier, 477 U.S. 478, 489 (1986)(ineffective counsel claim must be presented as

independent claim to state courts before it can be used to establish cause for

procedural default); Leggins v. Lockhart, 822 F.2d 764, 768 n.5 (8th Cir. 1987).

Because Terry did not seek Rule 37 relief in state court, no ineffective assistance

claims were raised. Therefore, his ineffective assistance claims cannot be used here
to establish cause for procedural default.

      Finally, Terry fails to demonstrate actual innocence as a basis for excusing his
procedural default. He has not produced new and reliable evidence that was

unavailable at trial that demonstrates “it is more likely than not that no reasonable


                                             3
juror would have convicted him in light of the new evidence.” Nash v. Russell, 807

F.3d 892, 899 (8th Cir. 2015). For these reasons, Terry’s motion for leave to file an
amended petition (Doc. No. 15) is DENIED.
                                Voluntary Dismissal

      After filing his motion for leave to amend, Terry filed a motion seeking to

voluntarily dismiss his case, requesting that “I be sent a Rule 37 form and instructions

to cure procedural default.” Doc. No. 17. Because Payne has filed a response to
Terry’s petition, this action may be dismissed at Terry’s request only by court order,

“on terms that the Court considers proper.” Fed. R. Civ. P. 41(a)(2). The Court finds
that the motion for voluntary dismissal should be denied for the reasons set forth
below.

      A dismissal pursuant to Rule 41(a)(2) is not one of right; rather, it is a matter

for the Court’s discretion. Great Rivers Coop. of SE Iowa v. Farmland Indus., Inc.,

198 F.3d 685, 689 (8th Cir. 1999). “Rule 41(a)(2)’s purpose is primarily to prevent

voluntary dismissals which unfairly affect the other side.” Adams v. USAA Casualty

Ins. Co., 863 F.3d 1069, 1079 (8th Cir. 2017)(quoting Paulucci v. City of Duluth, 826

F.2d 780, 782 (8th Cir. 1987)). The Court should consider the following factors in
deciding whether to grant a motion for voluntary dismissal: (1) whether the party has
provided a proper explanation of the need to obtain a dismissal; (2) whether a

dismissal would result in a waste of judicial time and effort; and (3) whether a

dismissal will prejudice the defendant. See Donner v. Alcoa, Inc., 709 F.3d 694, 697

(8th Cir. 2013).   The Court may also consider the defendant’s effort and expense


                                           4
involved in preparing for trial, the plaintiff’s lack of diligence and excessive delay,

and whether a motion for summary judgment has been filed. Paulucci, 826 F.2d at

783. Additionally, the Court may evaluate the motive for a request for voluntary

dismissal, such as whether it is to avoid adverse judgment or to escape to a more

favorable forum. See Thatcher v. Hanover Ins. Group, Inc., 659 F.3d 1212, 1214-15

(8th Cir. 2017).
      In his motion for voluntary dismissal, Terry seeks dismissal and a Rule 37 form
and “instructions to cure procedural default.” Doc. No. 17. He provides no other

explanation for his dismissal request. Presumably, Terry wishes to dismiss this case

so that he can return to state court and attempt to cure his procedural defaults. The
Court finds this reason unpersuasive for the same reason that it denies Terry’s motion
to amend - any efforts by Terry to cure his procedural defaults would be futile. The

Arkansas Supreme Court entered an order on May 21, 2020 affirming Terry’s
convictions, and its mandate was issued on June 9, 2020. Doc. No. 7-3 at 17. Terry

had 60 days to file a Rule 37 petition. See Ark. R. Crim. P. 37.2(c)(ii); Ark. R. Crim.

P. 1.4. He did not file a Rule 37 petition at all, and the attempted filing of a Rule 37
petition at this time would be long past expiration of the statute of limitations.

Additionally, as described in this Court’s Findings and Recommendation and in this

Order, Terry fails to establish cause and prejudice to excuse his procedural defaults,

and he also fails to establish actual innocence.

      In addition, the Court notes that Terry’s petition was filed on December 10,
2020. Respondent Payne responded at length. Terry was given an opportunity to


                                           5
respond to Payne’s filing, and he did so in two pleadings. The issues were ripe for

decision in mid-April 2021.      And after this Court issued its Findings and
Recommendation recommending dismissal, Terry did not file objections. Instead, he

filed a motion for leave to amend and a motion for voluntary dismissal. These facts

suggest that Terry’s motive in seeking dismissal is to avoid an adverse judgment.
After considering the factors outlined above in evaluating Terry’s motion for

voluntary dismissal (Doc. No. 17), the Court finds that it should be, and hereby is,

DENIED.
                                    Conclusion

      For the reasons stated herein, Terry’s motion for leave to amend (Doc. No. 15)

and motion for voluntary dismissal (Doc. No. 17) and are DENIED.
      IT IS SO ORDERED this 8th day of July, 2021.




                                      UNITED STATES MAGISTRATE JUDGE




                                         6
